

Exhibit 10.87


Execution Version


TERM INCREASE AMENDMENT NO. 1 TO THE TERM LOAN CREDIT AGREEMENT
TERM INCREASE AMENDMENT NO. 1 TO THE TERM LOAN CREDIT AGREEMENT dated as of
January 19, 2018 (this “Term Increase Amendment”), by and among SEARS HOLDINGS
CORPORATION, a Delaware Corporation (the “Holdings”), SEARS ROEBUCK ACCEPTANCE
CORP., a Delaware corporation and KMART CORPORATION, a Michigan corporation
(together, the “Borrowers”), JPP, LLC, as administrative agent and collateral
administrator (the “Agent”) under the Credit Agreement (as defined below), each
TERM INCREASE LENDER (as defined below), each Required Lender party hereto and
each of the other LOAN PARTIES party hereto.
WHEREAS, reference is hereby made to the Term Loan Credit Agreement, dated as of
January 4, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, including by
this Term Increase Amendment, the “Credit Agreement”), among the Borrowers, the
Agent, Holdings, the other guarantors party thereto and each Lender from time to
time party thereto;
WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrowers may
obtain additional term loans by, among other things, entering into a Term
Increase Amendment in accordance with the terms and conditions of the Credit
Agreement;
WHEREAS, the Borrowers have hereby notified the Agent that they are requesting
the establishment of a Term Increase in an aggregate principal amount of
$30,000,000 (the “Amendment No. 1 Term Increase” and the commitments relating
thereto, the “Amendment No. 1 Term Increase Commitments”) pursuant to
Section 2.18(a) of the Credit Agreement;
WHEREAS, the Borrowers have requested that the Required Lenders agree to waive
certain condition precedents to the effectiveness of each Term Increase that are
required pursuant to the terms of the Credit Agreement; and
WHEREAS, the Persons party to this Term Increase Amendment as lenders with
respect to the Amendment No. 1 Term Increase (such Persons and any permitted
assignees thereof, the “Term Increase Lenders”) have indicated their willingness
to lend such Amendment No. 1 Term Increase on the terms and subject to the
conditions herein and the Required Lenders have agreed to make certain waivers
as hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1.Defined Terms; References. Capitalized terms used but not defined
herein have the meaning provided in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement“ and each other similar reference
contained in the Credit Agreement shall, after this Term Increase Amendment
becomes effective, refer to the Credit Agreement as amended hereby. This Term
Increase Amendment is a “Term Increase Amendment” and a “Loan Document”, in each
case, as defined under the Credit Agreement.
Section 2.Amendment No. 1 Term Increase.
(a)    Subject to the terms and conditions set forth herein, each Term Increase
Lender severally agrees to make available its portion of Amendment No. 1 Term
Increase to the Borrowers on the Term





--------------------------------------------------------------------------------





Increase Effective Date (as defined below) in the amount of such Term Increase
Lender’s Amendment No. 1 Term Increase Commitment as set forth on Schedule A
hereto. Pursuant to Section 2.18(b) of the Credit Agreement, the Term Increase
shall be “Loans” and “Term Loans” for all purposes under the Credit Agreement
and each of the other Loan Documents and shall have terms identical to the Term
Loans outstanding under the Credit Agreement immediately prior to the date
hereof (the “Existing Term Loans”), except for the initial interest accrual date
(which shall be the Term Increase Effective Date, with respect to the Amendment
No. 1 Term Increase) and as otherwise set forth in this Term Increase Amendment.
For the avoidance of doubt, the Interest Period applicable to the Amendment No.
1 Term Increase shall end on the same date as the current Interest Period
applicable to the Term Loans existing prior to this Term Increase Amendment.
(b)    Each Incremental Term Lender acknowledges and agrees that upon the Term
Increase Effective Date, such Term Increase Lender shall be a “Lender” and “Term
Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.
Section 3.Credit Agreement Governs. Except as set forth in this Term Increase
Amendment, the Amendment No. 1 Term Increase shall have identical terms as the
Existing Term Loans and shall otherwise be subject to the provisions, including
any provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Term Lenders, of the
Credit Agreement and the other Loan Documents, each reference to a “Loan”,
“Loans”, “Term Loan” or “Term Loans” in the Credit Agreement shall be deemed to
include the Amendment No. 1 Term Increase and other related terms will have
correlative meanings mutatis mutandis.


Section 4.Effectiveness. This Term Increase Amendment shall become effective as
of the date hereof (the “Term Increase Effective Date”), subject to the
satisfaction of the following conditions:


(a)    The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Term Increase Effective Date (or, in the case of certificates of
governmental officials, a recent date before such date) and each in form and
substance satisfactory to the Agent:
(i)    this Term Increase Amendment duly executed and delivered by each of the
Borrowers, Holdings, the other Loan Parties party hereto, the Agent and each
Term Increase Lender party hereto;


(ii)    a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) that the conditions specified in Section 4.02 have been
satisfied, (B) that the borrowing of the Amendment No. 1 Term Increase on the
Term Increase Effective Date does not conflict with the Material Documents, (C)
as to matters required under Section 4(b), and (D) that the Term Increase
Conditions as defined in the Credit Agreement (other than the conditions
described in clauses (c), (d) and (e) of the definition thereof) have been
satisfied;


(iii)    an opinion of one or more special or local counsel to Holdings, the
Borrowers and the other Loan Parties, addressed to the Agent and each Lender as
to such matters as the Agent may reasonably request; and


(iv)    bring down certificates of good standing (to the extent such concept
exists) from the secretary of state of the state of organization of each Loan
Party (or any immediate predecessor


-2-

--------------------------------------------------------------------------------





thereof) (to the extent such concept exists in such jurisdiction) and copies of
certified resolutions dated after the Effective Date or other appropriate
evidence of the authority of each Loan Party to incur such the Amendment No. 1
Term Increase.


(b)    There shall have been no event or circumstance since January 30, 2017
that has had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.


(c)    The Existing Second Lien Credit Agreement and the Existing Second Lien
Notes shall have been amended in a manner satisfactory to the Effective Date
Term Lenders and Term Increase Lenders, in their sole discretion.


(d)    The Additional Term Lenders and other Term Lenders who agree to provide
such Term Increase shall have received from the Borrowers reimbursement of all
reasonable out-of-pocket fees and expenses.


Section 5.Representations and Warranties. By its execution of this Term Increase
Amendment, each Loan Party hereby certifies that:


(a)    the execution, delivery and performance by each Loan Party of this Term
Increase Amendment and the other documents executed in connection herewith, and
the consummation of the transactions contemplated hereby or thereby, are within
such Loan Party’s powers, have been duly authorized by all necessary
organizational action, and (x) will not result in a breach of any of the terms
and provisions of, or constitute a default under the Material Documents, and (y)
do not contravene (i) the charter or by-laws or other organizational or
governing documents of such Loan Party or (ii) law or any contractual
restriction binding on or affecting any Loan Party, except, for purposes of this
clause (y)(ii), to the extent such contravention would not reasonably be
expected to have a Material Adverse Effect;


(b)    no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance of this Term
Increase Amendment and the other documents executed in connection herewith, and
the consummation of the transactions contemplated hereby or thereby that has not
already been obtained if the failure to obtain such authorization, approval or
other action could reasonably be expected to result in a Material Adverse
Effect; and


(c)    this Term Increase Amendment has been duly executed and delivered by each
Loan Party party hereto, constitutes the legal, valid and binding obligation of
each Loan Party party hereto enforceable against such Loan Party in accordance
with its terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).


Section 6.Waiver. The undersigned Lenders, constituting the Required Lenders,
hereby waive the Term Increase Conditions described in clauses (d) and (e) of
the definition thereof solely with respect to the Amendment No. 1 Term Increase.
Except as provided in the prior sentence, the execution, delivery and
effectiveness of this Term Increase Amendment shall not operate as a waiver of
any right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
 


-3-

--------------------------------------------------------------------------------





Section 7.Use of Proceeds. The Borrowers may use the proceeds of the Amendment
No. 1 Term Increase for any purpose permitted by the Credit Agreement.


Section 8.Request for Term Increase. By their execution of this Term Increase
Amendment, the Borrowers hereby deliver and the Agent hereby acknowledges
receipt of this Term Increase Amendment as the satisfaction of the requirement
to give notice required to the Agent pursuant to Section 2.18(a) of the Credit
Agreement.


Section 9.Acknowledgments. Each Loan Party hereby expressly acknowledges the
terms of this Term Increase Amendment and reaffirms, as of the date hereof, (i)
the covenants and agreements contained in each Loan Document to which it is a
party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Term Increase Amendment and the
transactions contemplated hereby, (ii) its guarantee of the Obligations
(including, without limitation, the Term Increase) under the Security Documents
and (iii) its grant of Liens on the Collateral to secure the Obligations
(including, without limitation, the Obligations with respect to the Term
Increase) pursuant to the Security Documents.


Section 10.Amendment, Modification and Waiver. This Term Increase Amendment may
not be amended, modified or waived except pursuant to a writing signed by each
of the parties hereto or as permitted by Section 9.01 of the Credit Agreement.


Section 11. Liens Unimpaired. Neither the modification of the Credit Agreement
effected pursuant to this Term Increase Amendment nor the execution, delivery,
performance or effectiveness of this Term Increase Amendment:


(a)    impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or


(b)    requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.


Section 12.Entire Agreement. This Term Increase Amendment, the Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof. Except as expressly
set forth herein, this Term Increase Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement, nor alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. It is
understood and agreed that each reference in each Loan Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended hereby and that this Term Increase
Amendment is a Loan Document.


Section 13.GOVERNING LAW. THIS TERM INCREASE AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPELS OF CONFLICTS OF LAW BUT


-4-

--------------------------------------------------------------------------------





INCLUDING SECTIONS 5-1401 and 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


Section 14.Severability. If any provision of this Tern Increase Amendment is
held to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Term Increase Amendment shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


Section 15.Counterparts. This Term Increase Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Term Increase Amendment shall be effective as delivery of an original executed
counterpart of this Term Increase Amendment.


Section 16.Headings. The headings of this Term Increase Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

[Remainder of Page Intentionally Left Blank]


-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Term Increase Amendment as of the date first
written above.
SEARS HOLDINGS CORPORATION


By:     /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Chief Financial Officer




KMART CORPORATION


By:     /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Chief Financial Officer




SEARS ROEBUCK ACCEPTANCE CORP.


By:     /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Vice President, Finance




SEARS, ROEBUCK AND CO.


By:     /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Chief Financial Officer




STI MERCHANDISING, INC.


By:     /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: President




SEARS BRANDS, L.L.C.


By:     /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Vice President




[Signature Page to Term Increase Amendment No. 1 to Term Loan Credit Agreement]
        

--------------------------------------------------------------------------------








A&E FACTORY SERVICE, LLC
A&E HOME DELIVERY, LLC
A&E LAWN & GARDEN, LLC
A&E SIGNATURE SERVICE, LLC
CALIFORNIA BUILDER APPLIANCES, INC.
FLORIDA BUILDER APPLIANCES, INC.
KMART OF MICHIGAN, INC.
KLC, INC.
PRIVATE BRANDS, LTD.
SEARS BRANDS MANAGEMENT CORPORATION
SEARS PROTECTION COMPANY
SEARS PROTECTION COMPANY (FLORIDA), L.L.C.
SEARS, ROEBUCK DE PUERTO RICO, INC.
SOE, INC.
STARWEST, LLC


By:    /s/ Robert A. Riecker            
Name:     Robert A. Riecker
Title:     Vice President




SEARS HOME IMPROVEMENT PRODUCTS, INC.


By:    /s/ Robert A. Riecker            
Name:     Robert A. Riecker
Title:     President


    
KMART HOLDING CORPORATION
KMART OPERATIONS LLC
SEARS OPERATIONS LLC


By:    /s/ Robert A. Riecker            
Name:     Robert A. Riecker
Title:     Chief Financial Officer


KMART OF WASHINGTON LLC
KMART STORES OF ILLINOIS LLC
KMART STORES OF TEXAS LLC
MYGOFER LLC
BY:     Kmart Corporation, its Sole Member


By:    /s/ Robert A. Riecker            
Name:     Robert A. Riecker
Title:     Chief Financial Officer




[Signature Page to Term Increase Amendment No. 1 to Term Loan Credit Agreement]
        

--------------------------------------------------------------------------------






SEARS DEVELOPMENT CO.


By:    /s/ Robert A. Riecker            
Name:     Robert A. Riecker
Title:     Vice President




KMART.COM LLC
By: BlueLight.com, Inc., its Sole Member


By:    /s/ Robert A. Riecker            
Name:     Lawrence J. Meerschaert
Title:
Vice President of BlueLight.com, Inc., the Sole Member of Kmart.com LLC





SEARS HOLDINGS MANAGEMENT CORPORATION


By:    /s/ Robert A. Riecker            
Name:     Robert A. Riecker
Title:     President




SEARS BRANDS BUSINESS UNIT CORPORATION


By:    /s/ Robert A. Riecker            
Name:     Robert A. Riecker
Title:     Vice President






[Signature Page to Term Increase Amendment No. 1 to Term Loan Credit Agreement]
        

--------------------------------------------------------------------------------






JPP, LLC,
as Agent, Term Increase Lender and Lender




By:     /s/ Edward S. Lampert    
Name:     Edward S. Lampert
Title:
Member



JPP II, LLC,
as Term Increase Lender and Lender


By: RBS Partners, L.P., as Manager


By: ESL Investments, Inc., as General Partner




By:     /s/ Edward S. Lampert    
Name:     Edward S. Lampert
Title:    Chairman and Chief Executive Officer    










[Signature Page to Term Increase Amendment No. 1 to Term Loan Credit Agreement]
        

--------------------------------------------------------------------------------






SCHEDULE A
TO TERM INCREASE AMENDMENT
Name of Term Increase Lender
Amendment No. 1 Term Increase Commitment
JPP, LLC
$21,698,000
JPP II, LLC
$8,302,000
TOTAL
$30,000,000












